Citation Nr: 0010823	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-05 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an evaluation greater than 50 percent for a 
bilateral varicose vein disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
November 1945.  

This appeal arises before the Board of Veteran's Appeals 
(Board) from a May 1997 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO), of the Department of 
Veterans Affairs, whereby the benefits sought on appeal were 
denied.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating for a varicose 
vein disorder has been developed.

2.  A varicose vein disorder is manifested primarily by 1-2 
cm in diameter, moderately dilated, saccular, and tortuous 
varicose veins with swelling of both legs and purple 
discolorations.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for a varicose vein 
disorder are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, § 4.71a Diagnostic Code 7120 (1997); 38 C.F.R. Part 
4, § 4.71a Diagnostic Code 7120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  He has 
not alleged that any records of probative value that may be 
obtained, and which have not already been sought by VA, or 
are not already associated with his claims folder, are 
available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

The veteran was awarded service connection for a varicose 
vein disability in a rating action dated March 1974, where 
the RO noted that the veteran's service medical records 
showed that he manifested varicose veins.  The initial 
noncompensable evaluation was subsequently increased to the 
current 50 percent evaluation.  The veteran currently 
contends that his varicose vein disorder is more severe than 
currently evaluated. 

The severity of disabilities are ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. § Part 4 (1999) 
(hereinafter Schedule).  These criteria are based on the 
average impairment of earning capacity, 38 U.S.C.A. § 1155 
(West 1991), and utilize separate diagnostic codes to 
identify the various disabilities.  38 C.F.R. Part 4 (1999).  
A varicose vein disorder is contemplated by Diagnostic Code 
7120.  

We note that the regulations pertaining to diseases of the 
arteries and veins were changed, effective January 1998, and 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant should be applied unless provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  The Board notes that the veteran will not be 
prejudiced by the Board's action in this regard because the 
RO considered both criteria in evaluating the varicose vein 
disability and provided the veteran with notice of both 
versions of the rating criteria in March 1998 statement of 
the case and therefore due process requirements have been 
met.  See VAOPGPREC 11-97 (March 25, 1997); Bernard v. Brown, 
4 Vet App. 384, 393-94 (1993); Karnas v. Derwinski, 1 Vet 
App. 308, 312-13 (1991).

The applicable rating criteria pertaining to a varicose vein 
disability were changed on January 12, 1998.  Prior to that 
date, a mild or asymptomatic disorder was evaluated as zero 
percent disabling.  A moderate disorder, either bilateral or 
unilateral, with varicosities of superficial veins below the 
knees, with symptoms of pain or cramping on exertion, 
contemplated a 10 percent rating.  

A moderately severe disorder, involving the superficial veins 
above and below the knee, with varicosities of the long 
saphenous, ranging in size from one to two centimeters in 
diameter, with symptoms of pain or cramping on exertion, and 
no involvement of the deep circulation, was evaluated as 30 
percent disabling for a bilateral disorder, and 20 percent 
disabling for a unilateral disorder.  A note following the 
rating states that severe varicosities below the knee, with 
ulceration, scarring, or discoloration and painful symptoms 
will be rated as moderately severe.  

A severe disorder, involving the superficial veins above and 
below the knee, with varicosities of the long saphenous, 
ranging over two centimeters in diameter, with marked 
distortion and sacculation, edema, and episodes of 
ulceration, but no involvement of the deep circulation was 
evaluated as 50 percent disabling for a bilateral disorder, 
and 40 percent disabling for a unilateral disorder.  

Finally, a pronounced disorder contemplated the findings of 
the severe disorder with secondary involvement of the deep 
circulation, as demonstrated by Trendelenburg's and Perthe's 
tests, with ulceration and pigmentation, as 60 percent 
disabling for a bilateral disorder, and 50 percent disabling 
for a unilateral disorder.  

The ratings in effect since January 12, 1998 contemplate a 
disorder manifested by intermittent edema of an extremity or 
aching and fatigue in a leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery, as 10 percent disabling.  A 20 percent 
evaluation is contemplated by persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema.  A 40 percent evaluation is 
contemplated by persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 
percent rating contemplates persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  A 100 percent rating is assigned where the 
following findings are attributed to the effects of varicose 
veins:  massive board like edema with constant pain at rest.  
A note following the ratings state that these evaluations are 
for involvement of a single extremity.  If more than one 
extremity is involved, each extremity is evaluated separately 
and combined using the bilateral factor.  

A report of a private non-invasive venous study, dated April 
1993, shows that significant deep and superficial bilateral 
venous insufficiency was shown.  

The recent medical evidence shows that a letter from the 
veteran's private physician, dated May 1993, reveals that he 
was evaluated in April and May 1993.  The veteran reported 
that he did not use elastic stockings and that his main 
problem was pain in both legs caused by the veins.  On 
physical examination, the veteran reportedly had all 
peripheral pulses present.  He had varicose veins in the 
middle and posterior part of the right leg, which were of 
moderate to considerable size.  In his left leg, there were 
varicose veins especially in the lateral area of the leg.  
The author of the letter also reports that some vascular 
laboratory studies were performed, which revealed that he had 
severe changes of profound venial circulation at the level of 
the knee, in both knees.  In addition, he had moderate 
changes of the long saphenous in the right leg, and severe 
changes of the long saphenous in the left leg.  The author 
concluded that the veteran has varicose veins, according to 
what was described, and that he also had venous insufficiency 
in the deep system of both legs.  The recommendation was for 
the veteran to use elastic stockings and to rest and elevate 
the legs periodically.  Due to the fact that he had severe 
changes of venous insufficiency in the deep veins of the 
legs, the examiner did not think that surgery would be of a 
benefit to the veteran, since he would remain with severe 
venous insufficiency of the popliteal veins.  

The report of the veteran's April 1997 VA Medical Examination 
reveals that the veteran complained of pain, swelling and 
cramping in both legs.  He reported cramping at rest and 
after walking for a few blocks.  His pain worsened upon 
sitting a long time or standing.  On physical examination, 
the examiner noted that above and below the knee, including 
his feet, that there were varicose veins ranging from 1-2 cm 
in diameter, moderately dilated, saccular, and tortuous with 
swelling of both legs and purple discolorations.  There was 
involvement of the deep circulation with a positive Perthes 
and Trendelenburg test.  There was no scarring and no ulcers.  
The diagnoses were significant deep and superficial venous 
insufficiency, bilaterally by venous Doppler, and residuals, 
bilaterally, above and below the knees, varicose veins.  

The evidence does show, above and below the knee, including 
his feet, that there was swelling of both legs and purple 
discolorations.  The varicose veins ranged from 1-2 cm in 
diameter, were at least moderately dilated, saccular, and 
tortuous.  There was involvement of the deep circulation with 
a positive Perthes and Trendelenburg test.  There was no 
eczema, ulcers, pigmentation or other stasis changes of 
either leg; therefore, an increased rating is not warranted 
under either the new or old Codes .  We note that a 40 
percent evaluation is contemplated by persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A note following the ratings state that these 
evaluations are for involvement of a single extremity.  If 
more than one extremity is involved, each extremity is 
evaluated separately and combined using the bilateral factor.  
Thus, the appropriate evaluation for the veteran's bilateral 
disability, after combination and application of the 
bilateral factor, is 70 percent.  38 C.F.R. §§ 4.25, 4.26 
(1999).   

Although the veteran's bilateral varicose vein disability is 
manifested by involvement of the deep circulation with a 
positive Perthes and Trendelenburg tests, and would most 
nearly approximate a 60 percent evaluation under the criteria 
in effect prior to January 12, 1998, we note that after 
application of the combined ratings table and bilateral 
factor, that the 70 percent evaluation applicable under the 
newer regulations are most favorable to him.  

Thus, a 70 percent evaluation for the veteran's varicose vein 
disability is warranted under the regulations in effect 
subsequent to January 12, 1998. 




ORDER

Entitlement to a 70 percent evaluation for a bilateral 
varicose vein disability is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


